 460DECISIONSOF NATIONALLABOR RELATIONS BOARDAllegheny Beverage Corp.d/b/a Royal Crown Bot-tling Co.andGeneral Truck Drivers,Chauffeurs,Warehousemen&Helpers,Local 270, a/w Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Ind. Case15-CA-3196June27, 1968DECISION AND ORDERBY MEMBERS BROWN,JENKINS, ANDZAGORIAOn April 10, 1968, Trial ExaminerFannieM.Boyls, issued her Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in certain unfair labor practices within themeaningof the National Labor Relations Act, asamended, and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion. The Trial Examiner also found that Respon-dent had not engaged in certain unfair labor prac-tices.'Thereafter, Respondent filed exceptions tothe Trial Examiner's Decision and a supportingbrief.Pursuantto the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewedthe rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision,the exceptions and brief,and the entire record in the case,and herebyadopts the findings,'and recommendations of theTrial Examiner.Crown Bottling Co., New Orleans, Louisiana, its of-ficers, agents,successors,and assigns,shall take theaction set forth in the Trial Examiner's Recom-mended Order.IT IS HEREBY FURTHER ORDERED that the allega-tions of the complaint wherein no violations werefound be, and are hereby, dismissed."In view of our dismissal of the allegation of the complaint as to allegedviolations of the Act by employee Hilderbrant,we deem it unnecessary forthe purpose of our decision herein to adopt the Trial Examiner's finding asto the status of employee HilderbrantTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFANNIE M. BOYLS, Trial Examiner: This case wastried before me at New Orleans, Louisiana, onJanuary 24 and 25, 1968. The complaint was issuedonNovember 28, 1967, upon a charge andamended charge filed, respectively, on October 24and 27, 1967, by General Truck Drivers, Chauf-feurs,Warehousemen & Helpers, Local 270, a/wInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, Inc.,herein called the Union. The complaint as amendedat the hearing alle ed that Respondent, AlleghenyLeverage Corp. dfb/a Royal Crown Bottling Co.,had engaged in unfair labor practices within themeaning of Section 8(a)(1) and (3) of the NationalLabor Relations Act, as amended. Respondent filedan answer, denying that it had engaged in any ofthe unfair labor practices alleged. Subsequent tothe trial, counsel both for the General Counsel andfor the Respondent filed briefs, which have beencarefully considered.Upon the entire record in this case and from myobservarion of the demeanor of the witnesses, Imake the following:FINDINGS OF FACTORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelationsBoard adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that AlleghenyBeverageCorp. d/b/a Royal'The Trial Examiner inadvertently failed torecommend dismissal ofthose allegationsof thecomplaint(charging Respondent with certain otherunfair labor practices)which she foundRespondent had not engaged inWe shall order,herein,dismissal of such allegations'We agree withthe Trial Examiner,on the basis of the record,that theUnion's request for reinstatement of the driver-salesmen wasunconditionaland the Respondent's refusal of such request in the circumstances wasviolative of Sec 8(a)(3) and (I) of theAct Accordingly,we find it un-necessary to pass upon the supplementaryrationaleof the TrialExaminerbased upon the findingthat the drivershad been constructivelydischarged1.RESPONDENT'S BUSINESSRespondent is a Maryland corporation engagedin the business of manufacturing and distributingbeverage products in various States. It has a bot-tling operation and a distribution point located inNew Orleans, Louisiana, where the alleged unfairlabor practices occurred.During the past 12months, which is a representative period, Respon-dent, in the course and conduct of its business,received goods valuedin excessof $50,000 at itsNew Orleans operation from points' directly outsidethe State of Louisiana.Upon these admitted facts, I find that Respon-dent is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that it will ef-fectuate the policies of the Act to assert jurisdictionherein.172 NLRB No. 65 ROYAL CROWN BOTTLING CO.II.THE LABOR ORGANIZATION INVOLVEDOn the basis of the evidence adduced at the hear-ing, I find that the Union is a labor organizationwithin the meaning of Section2(5) of the Act.III.THE UNFAIRLABOR PRACTICESA. Background and IssuesPursuant to a representation petitionfiledbyRespondent on July 6, 1967 (Case 15-RM-220),and a petition filed by the Union on July 17 (Case15-RC-3708),a hearingwas conducted on August9 and an election was held on September28, 1967,among Respondent's employees at its New OrleansFacility in the following appropriate bargainingunit:Production andmaintenance employees,loaders and unloaders, forklift drivers, mechanics,vending department employees, driver-salesmen,over-the-road drivers and the advertising man, butexcluding office clerical employees,helpers, pro-fessionaland technical employees, guards andsupervisors as defined in the Act.The Union received a majority of the votes caston September 28, but Respondent filed timely objec-tions to the election. The Regional Director, afteran investigation of the objections,issued his deci-sionon November 30, 1967, overruling the objec-tionsand certifying the Union as the employees'bargaining representative.Respondent appealed tothe Board from the Regional Director's rulings andthe Board on January 11, 1968, issued its Ordersustaining the Regional Director's action.Except for some alleged unlawful interrogationand coercivestatementsattributed to Route Super-visor Schmaltz and Sales Co-Ordinator Hilderbrant(each of whose supervisory status is challenged),the issues presented ariseout ofcertain unilateralaction taken by the Employer after a majority of itsemployees had voted for the Union but before theEmployer's objections to the election had beenresolved by the Regional Director. The employeraction complained of consists(1) of its unilateralaction onOctober 23, 1967, in disconttinuing theemployment of helpers for its driver-salesmen andsimultaneously granting substantial wage increasesto its driver-salesmen and (2) of the allegeddischarge of the driver-salesmen on October 24 andsubsequent refusal to reinstate them because theyengaged in a brief strike or a concerted refusal towork in protest against the dismissal of their help-ers. Respondent's conduct on October 23 and 24 isalleged to be in violation of Section 8(a)(1) and(3) of the Act. Respondent contends that it wasmotivated by economic considerations in taking theunilateral action in issue and that it refused to rein-'Hetghn Funeral Home.IncvN L R B.385 F 2d 879(C A5), Antal-xantated ChtdunxWorAers ofAmeric a(SagamoreShirt Co )vN L R B365 F .2d 898(C.A D.C),SouthernAtrnai% Company,124 NLRB 749,461state the driver-salesmen because their applica-tions,made through their union representative,were conditioned upon Respondent's reinstatementof the helpers also.An important issue presented is whether Respon-dent's action in unilaterally changing the wages andworking conditions of its driver-salesmen andthereafter refusing to reinstate them after they en-gaged in a brief concerted refusal to work in protestagainst Respondent's action was a violation of Sec-tion 8(a)(1) of the Act, regardless of Respondent'smotivation and regardless of whether the applica-tions for reinstatement were conditioned uponRespondent's reinstatement of the helpers also.B. AllegedInterference,Restraint,and CoercionAttributed to Schmaltz and Hilderbrant1.Their supervisory statusItwas stipulated by the parties in the representa-tion case that Respondent's route supervisors, in-cluding Albert Schmaltz, are supervisors within themeaningof the Act. The name of William Hil-derbrant or his title, sales co-ordinator, was notspecificallymentioned in the record of therepresentation proceeding, but it was stipulated bythe parties in this case that neither his name norSchmaltz' name was included by Respondent on thevoting eligibility list furnished by it to the Board inthe representation proceeding.Despite the fact that the stipulation regardingSchmaltz' supervisory statuswas proposed byRespondent's counsel in the representation case(differentfromRespondent's present counsel),Respondent took the position in this case that hewas not a supervisor within the meaning of the Actand the issue as to his supervisory status waslitigated in this proceeding.' There is little disputeas to his duties and responsibilities. During the timematerial herein, he had five driver-salesmen underhis supervision. It was his responsibility to see thattheir routes were run properly, to receive and at-tempt to satisfy complaints from customers on theirroutes, to check displays and see that they and themerchandise were kept clean, to train new driver-salesmen, and to look for new business. When adriver-salesmanmissesa stop on his route,Schmaltz sends him back to make the delivery. Inaddition, it was Schmaltz' sole responsibility toplace beverage vending machines at whatever loca-tions he might desire on the routes under his super-vision.He also has authority to recommend thepromotion of employees to the position of driver-salesman and his recommendations have, withoutfail, been followed. He occasionally takes over theroute of a driver-salesman who is absent. He is paid750,Leonard Niederriter Compam,130 NLRB 113, 115, fn2, The Stan-dard Products Co,npa n,159 NLRB 159, 161-162 462DECISIONSOF NATIONALLABOR RELATIONS BOARDon a monthly salaried basis, whereas the men work-ing under him are paid on a weekly salary pluscommission basis. About once a week during theperiod here pertinent Schmaltz and the other tworoute supervisors met with General Manager Bur-hans, General Sales Manager Miller, and Sales Co-Ordinator Hilderbrant to discuss the setting up ofroutes, the setting of quotas for them, and thepromotion of more sales. On the basis of these un-disputed facts, I find that Schmaltz had authority, inthe interest of his employer, responsibly to directthe men under him and effectively to recommendthe promotion of employees to the position ofdriver-salesmen. It is accordingly found that he wasa supervisor within the meaning of Section 2(11) ofthe Act.At the times herein pertinent, Sales Co-OrdinatorHilderbrant's duties involved the promotion ofsales.2 It was his responsibility to try to get morebusiness-to improve the displays, to call on chainstores, and to try to get larger accounts. In additionto his regular weeklymeetingswith top manage-mentofficials, he met weekly with the route super-visors and advised them on how to do their jobsbetter. General Sales Manager Miller normally heldweekly sales promotionmeetingswith the driver-salesmenand Hilderbrant would occassionally, atMiller's request, take over the meetings and givethe mena salestalk.On many occasions he wouldaccompany the driver-salesmenon their routes,look over the routes, andsuggestsales ideas tothem and how they could better themselves on theroutes. About 80 percent of his time was spent onselling displays, setting up displays, and showingthem to the driver-salesmen.Whether or not Hil-derbrant responsibly directed the work of thedriver-salesmenand was technically a supervisorwithin the meaning of Section 2(11) of the Act (amatter which I find it unnecessary to decide), it isclear that he was closely identified with themanagement of Respondent's business and in theeyes of the employees he was a managementrepresentative and acting in the interest of manage-ment in making statements to the employees aboutRespondent's business.N.L.R.B. v. Solo Cup Com-pany, 237F.2d 521, 523-524 (C.A. 8).2.Thedinner at Antoine'sOn September 27, the night preceding therepresentation election, the driver-salesmen at-tended a dinner withmanagementrepresentatives,including General Manager Burhans, General SalesManager Miller, Sales Co-Ordinator Hilderbrant,andRoute Supervisor Schmaltz, at Antoine'sRestaurant.During the course of the evening,Schmaltz invited a number of the driver-salesmen,2 In January 1968, after General Manager Burhans left Respondent'semployment,Hilderbrant became assistant sales manager,retaining mostof his sales coordinator duties'Molter testified that Schmaltz also remarked, "If I was you I would notindividually or ina smallgroup, to the wine cellarand concededly talked to them on the subject ofthe Union, pleading with some of them to give thenew managementa chance to operate without aunion. In addition, he asked one of the drivers, Har-vey, what hisintentionswere about the Union. Har-vey replied that he did not know. Schmaltz askedanother employee, Malter, what he thought of theUnion, but Malter did not commit himself.'Schmaltz asked a third employee, Frederic,"What is your position with the Union?" WhenFrederic replied that that was his personal business,Schmaltztold him, "You are an old employee, youbetter know what you are doing, because the Com-pany has got big plans for you." Later during theevening General Manager Burhans called Fredericasideand "asked how everything was going,if [Frederic] thought the Union was coming in."Frederic replied that he did not know.Schmaltz testified that to his "knowledge" he hadnot asked any of the men whether they had joinedtheUnion or would vote for it, but from themanner inwhich he testified in this respect, I amnot persuaded that his recollection in this regardwas as accurateas that of the driver-salesmen.Moreover, he did not deny Frederic's testimony re-garding the big plans Respondent had for Fredericand I credit Frederic's account.' It is not contended, nor do I find, that Schmaltz'remarks in connection with trying to persuade theemployees to give Respondent's newmanagement achance to operate withouta unionwere unlawfullycoercive. They are relevant, however, to demon-strate that Respondent's interrogationof employeeson the nightof September 27 was in the context ofRespondent'sexpressed opposition to the Union.The timing of theinterrogationsand the fact thatthe employees weresingledout for the purpose ofbeing interrogated about their voting intentions orunionsympathies at the most strategic point in theorganizational campaign and without any assuranceagainst reprisalalso tended to give the questioninga coercive flavor. The fact that none of the em-ployees questioned committed himself respectinghis union sympathiessuggeststhat the interrogationinfacthada restrainingeffect upon them.Schmaltz' warning to Frederic that he had betterknow what he was doing because Respondent hadbig plans for him was clearly intended as a veiledthreat that Respondentmightwithhold from himsome planned benefit unless he voted in ac-cordance with Respondent's wishes and, like the in-terrogation, was unlawfully coercive.Ifind that the interrogation of employees and theveiled threat of reprisal described above, obviouslydesigned to influence the results of the election onthe following day, went beyond the scope of per-vote 'no' tomorrow " I am convinced that Matter was confusedin using thedouble negative and that Schmaltz did not make that statement Such acomment would have been inconsistent with the attitude of Schmaltz asdescribed not only by the other driver-salesmen but by Schmaltz himself ROYAL CROWN BOTTLING CO.463missible employer electioneering and constituted aviolation of Section 8(a)(1) of the Act.3.Threat attributed to HilderbrantOn October 23, the first day of the discon-tinuanceby Respondent of helpers for its driver-salesmen, Sales Co-Ordinator Hilderbrant accom-panied Donald Matter on his route, after Maltercomplained to General Sales Manager Miller thatbecause of pilferage he could not operate his truckalone.While on the route, Hilderbrant talked tohim about a number of matters, including displays,throwaway bottles, and the Union. According toMalter, Hilderbrant asked him, "What do you thinkabout the Union?" Malter replied, "It is a goodthing, lots of advantages coming with the Union."Hilderbrant then said that Respondent "could put alock on this gate anytime that we want to, we be-long to the New York Stock Exchange, and wecould lock this place any time that we want." Hil-derbrant admitted riding with Matter on his routeon the day the helpers were discontinued butdenied making the statement attributed to him byMatter. He testified, "I know that we have a largecompany, but I don't know anything about the StockMarket, especially on the New York StockExchange. And as far as closing the gates, I havenever made such a statement." Hilderbrant sug-gested that Malter may have had in mind a state-ment Hilderbrant made at his sales meeting whenhe told the men that if the sales did not "perk up,"they "might as well shut the gates and go fishing."Although Malter impressed me as an honest wit-ness and I am convinced that the subject of theUnion was discussed while he and Hilderbrantwere riding together, I am not satisfied that hisrecollection of what Hilderbrant said was entirelyaccurate.Matter's confused testimony on anothermatter has already been referred tosupra.IcreditHilderbrant'sdenialand find no unfair laborpractice on the basis of statements attributed toHilderbrant.C. The Events of October 23 and 241.Respondent's unilateral discontinuance ofhelpers for its driver-salesmen and its grant ofsubstantial increases in their wages andrates of pay on October 23As already noted, on October 23, after a majorityof Respondent's employees had voted for the UnionastheirbargainingrepresentativeandwhileRespondent's objections to the election were stillunresolved, Respondent announced to its driver-salesmenand put into effect drastic changes in theirwages and other working conditions. This was doneat a meetingof management representatives withthe driver-salesmen before they started to work thatmorning.These employees were told that effectiveas of that date their helpers had been eliminated,that their base pay was being increased from $25 to$35 a week and that substantial changes were beingmade in their commissions.4With the exception of Malter and Frederic-eachof whom was assigned someone to ride with himafter each complained to General Sales ManagerMiller that because of the high incidence of pil-ferage on his route he would lose more than hewould make by attempting to service the routealone-and Illg, who paid for a helper out of hisown pocket, all the other driver-salesmen ap-parently took their trucks out alone that day. Onthe following day they and the other driver-salesmengathered on the corner near the plant gateand concertedly refused to take their trucks outwithout helpers. I turn now to a consideration ofthe issuewhether Respondent's unilateral actiontaken on October 23, which precipitated the workstoppage, was in violation of Section 8(a(1) and(3) of the Act.As General Sales Manager Miller explained,when Respondent took over the operation of theNew Orleans plant from its former owner, BartelBrothers, about April 1967, it was operated withold and decrepit open-bodied delivery trucks andRespondent decided to replace them as soon as itcould with new trucks having covered and lockedvans. The covered and locked vans were considereddesirable not only to facilitate keeping beveragecontainers and cases clean but also to protect themerchandise from pilferage. When the new truckswith locks on the vans were acquired, it was con-templated that helpers for the driver-salesmenwould no longer be needed and would be dismissed.Although the helpers furnished some physicalassistanceto the driver-salesmen in carrying casesin and out of retail outlets, their major function wastoactas security personnel in guarding themerchandise against pilferage. This finding is basedon the credited testimony of the driver-salesmen inthis case and upon the testimony of Respondent'sgeneralmanager, Richard Burhans, at the represen-tation case hearing on Augcust 9, 1967.5 Burhansfurther testified:'At that timeeach driver-salesman handledabout 85 cases a day Thecommission paid prior toOctober 23 amounted to 12 cents a case forbeverages in returnable bottles, 9 cents a casefor beveragesin nonreturn-able bottles;and 8 cents a case for beverages in cansOn and after Octo-ber 23 thecommissions were 15 cents a casefor 16-ounce returnables; 13cents a casefor 10-ouncereturnables,I I cents a casefor 10-ounce non-returnables,and 9 cents a case for cans`Burhans testified at the representation hearingabout a couple of mn-stances where even the helperswere knocked down and beaten up andmerchandise stolen fromthe truckswhile thedriver-salesmen were in anoutletThe driver-salesmen were responsiblefor the merchandise of theirtrucks and had to make good any losses incurred Several of them, afterbeing informed on October 23 of the dismissal of their helpers, protested toBurhans or Miller that the losses from thefts on their routes when operatingwithouthelpers would amount to more than they could make One of them,111g,who paid for his own helper on October 23, had been assaulted on thepreceding Friday in connection with an attempted robbery while he was inhis truckAlthough Miller,who succeededBurhans as general managerafterBurhans left Respondent's employment on December 26, 1967,sought to minimize the importance of helpers in protecting the trucks frompilferage,it is clear that this was not the view of top management at theNew Orleans location at the time the decisions herein relevant were made 464DECISIONSOF NATIONALLABOR RELATIONS BOARDQ. ...If youwere not getting these newtrucks that you talked about,Iassumethat youwould still need the helpers; is that correct?A. I would expect we would.Burhans estimated it would be"between 8 and 12and maybe more weeks" before the new truckswould be acquired.Itwas on the basis of Burhans'testimony that the new covered and locked truckshad already been ordered and that the helperswould be eliminated when those trucks arrived thatthe Regional Director in the representation case ex-cluded the helpers from the appropriate bargainingunit.'When Respondent dismissed the helpers on Oc-tober 23, only three of the promised covered andlocked trucks had arrived.Respondent's explana-tion for its precipitate action in eliminating all itshelperswithoutwaiting for the promised newlockedtrucks and at the same time substantially in-creasing the wagesif its driver-salesmen isnot veryclear.GeneralManager Burhans,who was ap-parently the man primarily responsible for suchdecisions at the New Orleans plant,leftRespon-dent's employment on December 26, 1967, to ac-cept a position with the Miami Coca Cola BottlingCompany and was not called to testify. Respon-dent's sole witness on this issue was Paul Miller,who succeededBurhans as general manager butwho, during the events here relevant, was thegeneral sales manager.Miller testified that Respondent had planned topurchase the new trucks by going "public" and is-suing sufficient new stock to finance the purchasesbut that "they must have run into some snags onthis" and the issue of stock to the public, which wasanticipated for "late 1967," did not materializeuntil early 1968.' This delay in financing, accordingtoMiller, caused Respondent to cancel an order for12 or 14 new covered trucks and orders for themwere not again given until early January 1968.8In short, Miller attributed the decision announcedonOctober 23 tofinancialdifficultieswhichRespondent was having not only at its New Orleanslocation but also at its other eight or nine plants indifferent parts of the country, due in large part tosThe Union,at the representation hearing,had soughtto have the help-ers includedin the bargaining unit.Respondenthad opposed their inclu-sion for three reasons(I) because Respondentintended toeliminatethemshortlywhen thecovered and lockedtrucks arrived, (2) becausetheywere casual or transientemployees-about 40 ofthem appearing onRespondent's payroll each monthalthough nomore than 15 were employ-ed on any givenday, and (3) because, if theywere entitled to representa-tionat all, they would more appropriatelybelong in a separate unitcomprised solely of helpers.SeeMoody'' Industrials,August 18, 1967. at p 2497, December 22,1967, at p1786, and January30, 1968, at p 1602, see alsoStandard&Poor's,February-March 1968 at p 5778"The only specific evidence offered by Respondent with respect toorders for the new type of truck came from James N Prevost, a salesmanfrom GMC Truck Company in New Orleans He testifiedthatin July,August, or September 1967, Respondent purchased three such trucks fromhis company and that about 3 weeks before the hearing in this case - aboutJanuary 4, 1968-Respondent sent out bids for 10 more His company wasawarded the order for four andthe six remainingtrucks were ordered fromunusually wet and cold weather. He testified thatthe "cash position" of Respondent at its NewOrleans operation "was very, very serious and veryvery negative" at that time but that a few monthslater, in January 1968, the "general attitude and thegeneral position" was "very very good" and Re-spondent then felt warranted in ordering the newtrucks and increasing the number of its routes from15 to 18 despite the fact that the general weatherconditions were still holding the sales down.Miller did not attempt to reconcile management'sdecision to increase very substantially the wages ofitsdriver-salesmen on October 23 with its pur-ported financial crisis at that time. In its brief,Respondent states that "in accordance with previ-ously announced company policy, the eliminationof helpers was accompanied by an increase in basepay and commissions to drivers." However, there isno evidence in the record to support such assertion.Indeed, even when specifically requested to explainthe October 23 increases, Miller offered no suchexplanation. On this matter he was questioned andtestified as follows:TRIAL EXAMINER : Can you explain yourdecision to increase the pay or why would yoube increasing pay at that time, can you explainthat?THEWITNESS :We felt that the driver-salesmen as such, in our interpretation, werenot being fairly compensated and we felt thatthey should be a little bit more compensatedfor their type of job.TRIAL EXAMINER : Would they be workinglonger hours under the new system?THE WITNESS : No, ma'am. In fact, we havesome of our routes right now,they are in at2:30 or 3 o'clock. Some cases are even shorterhours than that.TRIAL EXAMINER : You just wanted to in-creasetheir pay?THE WITNESS : Yes ma'am.Miller conceded, moreover, that before eliminat-ing the helpers and granting very substantial wageincreases to the driver-salesmen,Respondent hadnot, so far as he knew, done any figuring to ascer-a GMC dealerin Baltimore.Miller's testimony about the cancellation oforders for trucks was very vague and indefinite - as was much of his othertestimonyWhen asked by his counsel to "explain the discrepancy" be-tween his testimony that soon after arriving in New Orleans in the middleof Junemanagementordered new trucks and Prevost's testimony thatnegotiationsfor 10 new trucks were not enteredinto untilJanuary 1968,he launched into an accountof delaysencountered in Respondent's plansfor financingthe purchaseof new trucks and asserted that "consequently,we cancelledour order for- I think ifIam not mistaken-12 or 14 addi-tional trucks.Iam not real sure onthat."He testifiedthatGeneralManager Burhans had placedthe order.Miller did not disclose the dateof the purported cancellations.Miller furthertestified, "We had attemptedto buy all ofthis new equipment and placedthe ordersand found,numberone, it was just not thateasyto go out andbuy a truck,evenif you hadall the money that you needed,because they were not available. And,consequently,Iasked Mr.Burhans to consider buying some second-hand trucks from the Ford Companyhere,which we did, and they werepalletizedtrucks, but they were not closed " ROYAL CROWN BOTTLING CO.tainwhether the eliminationof helpers under thecircumstanceswould resultin thereduction ofcosts. It wasnot until thenight before he testified inthis proceeding that he did any figuring along thisline and cameup with the conclusion that "It willbe costing us somewhat less." He could not, how-ever, even then give any estimate as to the percent-age of savings which he believed would be involved.Ishallassume,asRespondent asserts, that adelayin the issuanceof stock for purchase by thepublicmay have caused Respondent to delay itspurchase of new covered and locked trucks. How-ever, the record affords scant basis for concludingthat Respondent was motivated by financial con-siderationsin eliminatingthe helpers prior to theacquisition of the new trucks in view of its simul-taneous grant of substantial wage increases to itsdriver-salesmen,without even seeking to determinewhether the taking of such a step would decreaseits operational costs. The evidence regarding its at-tempts just prior to the election to ascertain theunionsympathies and voting intentions of thedriver-salesmen and to persuade them to voteagainst theUnion, together with its opposition tothe inclusion of the helpers in the voting unit,furnishes some support for a conclusion thatRespondent was attempting to discourage its em-ployees' union affiliations or perhaps to ward offsteps by the Union to seek representation in aseparate unit for the helpers (as itin fact did onOctober 24 ).1 l .need not decide, however, whetherRespondent had any such specific intent in mind,for I am persuaded that even in the absence of suchintent, Respondent's precipitate action with respectto a subject so peculiarly appropriate for collectivebargaining, taken during the critical period betweenthe election and the resolution of Respondent's ob-jections to the election, was a violation of Section8(a)(1) of the Act, regardless of Respondent's mo-tives.Ineed not and do not decide whetherRespondent's action was also in violation of Section8(a)(3).Discriminatory motivation is, of course, necessa-ry for a finding that an employer has violated Sec-tion8(a)(3) of the Act, but such motivation,though usually present, is not a necessary in-gredient of an 8(a)(1) violation. As the SupremeCourt pointed out inTextileWorkersUnion ofAmerica v. DarlingtonManufacturingCompany,380 U.S. 263, 268-269Section 8(a)(1) provides that it is an unfairlabor practice for an employer "to interferewith,restrain,or coerce employees in the exer-ciseof" § 7 rights. Naturally,certain businessdecisions will, to some degree, interfere withconcerted activities by employees.But it isonly when the interference with § 7 rights out-"Such action "undertaken with the express purpose of impinging upon(the employees')freedomof choicefor or against unionization andreasonably calculated to have that effect"would unquestionablybe a viola-tion of Sec 8(a)( I ) of the Act,V L.R.B vLsc/rangePara Conipuns,375U S 405. 409, WasDepartment Stores dlh/a Famous-Barr Comlwns s,V L R B,326 U S 376. 382-386,N L R B v Ralph Prtnu ng and Ltthogra-465weighs the business justification for the em-ployer's action that §8(a)(1) is violated. See,e.g.,Labor Board v. Steelworkers,357 U.S.357,Republic Aviation Corp. v. Labor Board,324 U.S. 793. A violation of § 8(a)(1) alonetherefore presupposesan actwhich is unlawfuleven absent a discriminatory motive.In a similar vein, it was stated inRobertshaw Con-trolsCompany v. N.L.R.B.,386 F.2d 377, 383(C.A. 4): "Any act which does not violate § 8(a)(3)because no discriminatory motive is demonstratedmay still violate § 8(a)(1) because justifiable eco-nomic motivation may be sufficient to outweighinterference with § 7 rights, even though it is suf-ficient to rebut a discriminatory motive under§ 8(a)(3)."Whether Respondent was motivated by economicconsiderations in reversing its previously an-nounced plans to dismiss the helpers only whencovered and locked trucks were acquired and ingrantingthe substantialwage increases to thedriver-salesmen during the pendency of its un-resolved objections to the election is, as already in-dicated,questionable.But even assuming thatRespondent believed that such steps would bejustifiable for business reasons, its right to exercisethis business judgment cannot be exercised withoutregard to the rights guaranteed to the employeesunder the statute. The importance of these respec-tive rights must be balanced against each other ineach factual situation in an effort to determinewhich outweighs the other in importance.RepublicAviation Corp. v. N.L.R.B.,324 U.S. 793, 797-798.Under the facts disclosed in this record, particularlyRespondent's failure to ascertain before changingthe conditions of employment of its driver-salesmenwhether such action would result in any reductioninoperational costs, I find no such compellingeconomic considerations existed which could out-weigh in importance the protection of the right ofthe employees freely to select and be representedby a bargaining representative regarding the signifi-cant aspects of their employment relationship hereinvolved.Respondent's conduct plainly constituted an in-terference with the employees' right, guaranteedunder Section 7 of the Act, to choose a bargainingrepresentative to deal with Respondent about suchmatters. Aside from the wage increases, which arealways an important subject of bargaining, the sub-ject of effectuating a decision to eliminate helperswithout waitingfor a sufficient number of lockedtrucks for each driver-salesman presented nu-merous opportunities for negotiation and alterna-tive solutions, such as-to name a few-whetherthe three locked trucks already on hand should bephing Compass.379 F 2d 687, 692 (C A 8), N L R BvConsolidatedRendering Co,386 F 2d 699(C A 2), N LR B v IllinoisToolWork, 153F 2d 811, 814 (C A7) If undertaken with the intent of discriminatingagainst the drier-salesmen for having supported the Union, itwould alsobe in violationof Sec 8(a)(3(,N.L.R.B. v Great Dane Trailers,inc., 388US 26354-126O-LT - 73 - Pt. 1 - 31 466DECISIONSOF NATIONALLABOR RELATIONS BOARDassigned to drivers having the highest incidence ofpilferage on their routes or on some other basis;whetherRespondent, rather than the driver-salesmen, should absorb the losses resulting frompilferage;whether changes should be made insetting up the routes or increasing their number inorder to better enable the driver-salesmen to han-dle them alone; and whether some distributorshiparrangement (such as Respondent later did workout with three of the driver-salesmen) might bemore satisfactory to all concerned.The lawful or unlawful nature of Respondent'saction did not depend upon how the RegionalDirector or Board might ultimately dispose of theobjections to the election. Even if the objectionshad been sustained, it would have been necessaryto direct another election which undoubtedly wouldhave been influenced one way or another by Respon-dent'sfait accompliregarding these important con-ditions of employment. As already noted, however,Respondent's objections to the election were sub-sequently overruled and the Union was certified asthe employees' bargaining representative. Respon-dent's strategically timed action inevitably had theeffect of frustrating the driver-salesmen in theirrighttohave their bargaining representativenegotiate effectively in their behalf, thereby inter-fering with, restraining, and coercing them in theirstatutorily protected right to engage in union activi-tiesand act through their chosen bargainingrepresentative. This clearly was in violation of Sec-tion 8(a)(1) of the Act.2.The events of October 24 and thereafterOn the morning of October 24 the driver-salesmengathered in front of a corner store nearthe plantgate insteadof reporting for work. Fromtheir testimony as to what they said to each other, itis clear that their action was a strike or concertedrefusalto work in protestagainst beingrequired tooperate without helpers. About 7:30 a.m. GeneralSales ManagerMiller came over and asked them ifthey werenot goingto work. They replied that theywere not. Miller thereafter proceeded to dispatchsome of the 15 trucks,usingthe routemanagers, asales representative,a shipping employee, twodrivers, Pitts andBarcelona-who had been withthe driver-salesmen onthe corner and initiallyrefused to work but changed their minds-and per-haps another employee.In responseto a telephone call from one of thedriver-salesmen, UnionBusinessAgent William H."'The record establishes that among this group who accompanied Colewere the following 12 driver-salesmen John Dunlavy. Charles Frederic.Edward Harvey, E G 111g, Sr , G Malter, Sr , 0 Perrillioux, A Peterson.Joseph Sagona, Harold Trahant, Larry N Wootton, Scott G Arnold, andRichard Bonneval" At the hearing in the prior representation proceeding Respondent hadtaken the position that helpers should be excluded from the unit embracingits other employees and that if they were to be in any bargaining unit, theyCole, newly assigned to the problems at Respon-dent's plant, appeared about 9 a.m. at the cornerwhere the men were congregated. He told them"that it was necessary for them to go back in andgo to work" and that whatever problems they hadwould be settled later. A group of 15 or 20 men-the driver-salesmen and a few helpers-then fol-lowed Cole into the plant yard where GeneralManager Burhans and General Sales ManagerMiller were standing. 10According to Cole's credited testimony, he in-troduced himself as the Union's business agent andtold Burhans that "these men were being orderedback to work" by the Union and that they werethere ready to go to work, Burhans stated that "asfar as he was concerned, they had quit." Cole thenasked Burhans if he was refusing to put them backto work. Burhans did not reply immediately, butafter Cole repeated the question, Burhans said thathe would not take them back. Cole thereupon left theyard, followed by the 15 to 20 men. Cole's accountof the confrontation has substantial support in thetestimony of each of the 11 driver-salesmen whowere called to testify. This is not to say that thetestimony of each was in complete agreement as tothe precise words spoken but their testimony wasconsistent with Cole's and inconsistent with Miller'saccount.Ido not credit the uncorroborated testimony ofGeneral Sales Manager Miller insofar as it indicatesthatCole was conditioning the applications forreinstatement of the driver-salesmen upon Respon-dent's rehiring of the helpers.On the same day, the Union, through its attorney,filed an unfair labor practice charge with the Boardalleging that 17 named persons described as"drivers" had been unlawfully discharged andrefused reinstatement because of their protectedconcerted activities or because of their union mem-bership and activities. It also filed a representationpetition that day in Case 15-RC-3784 seeking cer-tificationas bargaining representative in a unitcomposed solely of the helpers. f 1Pursuant to instructions from Cole, the driver-salesmen reported on the corner near the plant gateto make themselves available for work each morn-ing for about 3 weeks following October 24. I donot regard it as material whether, as a few of thedriver-salesmen testified, the gate was locked dur-ing at least part of this time for, Respondent havingrefused on October 24 to reinstate them, there wasno reason for them to believe that repeated at-tempts to enter the plant and seek reinstatementshould be in a unit of their ow n The Regional Director had excluded themfrom the appropriate unit in that case bAcause of Respondent's contentionthat they were to be eliminated as soon as Respondent acquired newcovered and locked vans for its driver-salesmen and because "a sufficientlydefinite date for the discontinuance of the use of helpers has beenestablished on the record, especially sincethe closed truck bodies hadalready been ordered as of the time of the hearing " ROYAL CROWN BOTTLING CO.467would be successful.'2 Indeed, two of them, Harveyand Malter, did go individually to Respondent's of-fice on several occasions in futile attempts to gettheir jobs back. Harvey interviewed Miller on thefirstoccasion about 3 days after October 24 andMiller told him there were no openings and that allthe jobs had been filled. About a week later he andMalter went together to see about getting their jobsback and again Miller said that there were noopenings. On another occasion after they had madean appointment to see Miller, he merely passed bythem without talking to them.13 In view of Miller'stestimony that the first replacement for the driver-salesmen was hired about a week after the walkoutand that it took 10 days or 2 weeks to get all of thetrucks rolling, it is clear that Respondent had no in-tention of reinstatingHarvey, Malter, or any of theother driver-salesmen.'On the basis of the foregoing evidence it is foundthat Respondent discharged the 12 driver-salesmenfor whom Cole sought reinstatement on October 24and thereafter failed and refused to reinstate thembecause they ceased work concertedly and went onstrike in protest against Respondent's elimination oftheirhelpers and because Respondent resentedtheir apparent willingness to follow the directionsof their union representative and return to workafter having first spurned its own request that theygo to work. Respondent's action was therefore inviolation of Section 8(a)(3) and (1) of the Act.As found in the preceding section of this Deci-sion,Respondent's sudden discontinuance of thehelpersonOctober 23without furnishing thedriver-salesmenwith the promised covered andlocked trucks to protect them against pilferage wasan unfairlabor practice. This unfair labor practicewas clearly the cause of the concerted refusal of themen to work without helpers on October 24. Inthese circumstances,evenif,contrary to the pre-ponderance of the evidence and my finding herein,Union Business Agent Cole on October 24 had con-ditioned his request that thedriver-salesmen bereinstated upon Respondent's agreement to permitthem to continue using helpers, Respondent wouldnot have been warranted in denying them the op-portunity to resume their work under that condi-tion.This is so because the only effective way inwhich Respondent could have remedied its unlaw-ful action on October 23 in effecting the changes inthe employees' working conditions was to restore toeach his statusquo existing before Respondent tookitsunlawful action.15 Each personally had beendeprived of an important condition of his employ-ment which he was entitled to have restored to him.Hiswork stoppage in protestagainstworkingwithout his accustomed helper was in the nature ofa constructive discharge. The situation of theprotesting driver-salesmenwas different from thatof most unfair labor practice strikers who normallymustoffer unconditionally to return to their jobsbefore their employer is required to reinstate them.In those cases cited by Respondent in support of itsargument that Respondent was required to complyonly with an unconditional application for rein-statement, the employees' work stoppage was inprotestagainstan unlawful refusal to bargain or inprotestagainstthe unlawful discharge of a fellowemployee, not, as here, against a deprivation to thestriker himself of an important emolument of hisemployment.'6CONCLUSIONS OF LAW1.By coercively interrogating employees regard-ing their union sympathies and voting intentionsand threateningto withhold a planned benefit, onthenightbeforetherepresentationelection,Respondent engaged in unfair labor practicesdesigned to influence the results of the election, inviolation of Section 8(a)(1) of the Act.2.By changing the rates of pay of its driver-salesmen and eliminatingtheir helpers during thependency of unresolved objections to the represen-tation election, Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) ofthe Act.3.Respondent's unlawful termination of the hel-pers of its driver-salesmen on October 23, 1967,caused the driver-salesmen to engage in a strike orconcerted refusal to work on October 24, 1967.4.Respondent, in violation of Section 8(a)(3)and (1) of the Act, on October 24, 1967,discharged and thereafter refused to reinstate thedriver-salesmen listed in the Appendix because theyhad engaged in protected concerted and union ac-tivities." The Union also apparently believed the gates were locked and referredto this fact in a telegram sent Respondenton October 25 again requestingthat Respondent put the menback to work Respondent contends that thegates were merelyclosed, not locked" About 3 weeks after October 24,threeother employees, Dunlavy. Per-nihoux,and Peterson,made arrangementswith Miller to take routes on theWestBank of the river undera distributorship arrangement wherebyRespondentwas to pay them 30 cents per case for beverages delivered Asa prerequisite, they wererequired to sign a letterpurporting to resign theirjobs as of October 23, 1967. Theywere thenpermitted to select a truckfrom among those in the plantyard which they were to purchase by paying5 cents for each caseof beverage delivered out of the 30 cents per caseRespondent paid them.Any helper which the menmight hirewould bepaid for bythem.For purposes of this case, I make no determination as towhether this arrangementconstituted an independent contractorship, asRespondent contended." Indeed, even at the hearing,despite his testimony that "this industry isalways looking for people," Miller was unwilling to state, without first con-suiting with his counsel,whetherhe would take back any driver-salesmenwho saidthey werewilling to work without a helper15 In view of this conclusion,it is immaterial that several of the driverstestified at the hearing that despite the application made in their behalf byCole, they wouldnot have been willing to operate without helpers.16 InValleyCity Furniture Company,110 NLRB 1589, cited by Re-spondent,employees had engaged in an unprotected partialstoke by re-fusing to work their normal amountof overtimein orderto force theiremployer to bargain in goodfaith It was held that theywere not entitledto condition their offers to return toworkupon being permitted to con-tinue to refuseto worknormal overtime InSoutheasternMotor TruckLines,113 NLRB 1122, also cited by Respondent, where an employeehad quit in protest against thediscriminatorydischargeof a fellowworker,the employer was not required to reinstateher whenshe condi-tioned herapplication for reinstatement upon the employer's alsoreinstating the discharged worker 468DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYIthaving been found that Respondent has en-gaged in unfair labor practices in violation of Sec-tion 8(a)(1) and (3) of the Act, my RecommendedOrder will require it to cease and desist therefromand take certain affirmative action designed to ef-fectuate the policiesof the Act.Since it has been found that Respondent unlaw-fully deprived its driver-salesmen of their helperson October 23 and discharged the 12 listed in theAppendix who applied for reinstatement followingthe brief work stoppage on October 24, my Recom-mended Order will require Respondent to restorethestatus quo anteinsofar as possible at this time byoffering reinstatement to all of said driver-salesmen,without prejudice to their seniority and other rightsand privileges, and provide a helper for each driver-salesman for whom no covered and locked truckmay be available. Respondent is required to offerreinstatement to the three driver-salesmen, Dunlavy,Perrillioux, and Peterson, despite the fact that theysigned resignations in order to obtain distributor-ships from Respondent because the resignations, inthe circumstances under which they were obtained,cannot be considered as voluntary or effective. MyRecommended Order will also require Respondenttomake the 12 employees whole for anylosses inwages they may have sustained by reason ofRespondent's unlawful action taken on October 23and 24 by paying to them such amounts as theywould normally have earned between the dates oftheir discharge and the date upon which Respon-dent offers them reinstatement in accordance withthe terms of this Recommended Order. Suchbackpay shall be computed on a quarterly basis inthe manner established by the Board in F.W. Wool-worth Company,90 NLRB 289, and shall includeinterest at the rate of 6 percent per annum as pro-vided inIsisPlumbing & Heating Co.,138 NLRB716.Since Respondent undoubtedly would not havegranted the substantial wage increases on October23 but for its simultaneous elimination of helpersfor its drivers, the rates of pay to be considered inmaking the employees whole shall be those in effectprior to Respondent's unlawful action, but the payrates of those reinstated and assigned to lockedtrucks shall be at the prevailing rates now paidother driver-salesmen assignedto such lockedtrucks, without prejudice, of course, to the right oftheemployees'bargainingrepresentativetonegotiate with Respondent in regard to this sub-ject."RECOMMENDED ORDERUpon the foregoing findings of fact and conclu-sions of law, upon the entire record in this case,and pursuant to Section 10(c) of the NationalLaborRelationsAct, as amended, it is hereby or-dered that Respondent, Allegheny Beverage Corp.d/b/a Royal Crown Bottling Co., its agents, succes-sors,and assigns shall:1.Cease and desist from:(a) Coercively interrogating its employees regard-ing their union sympathies or voting intentions.(b) Threatening any employee with withholdinga planned benefit in the event the employees shouldchooseGeneralTruckdrivers,Chauffeurs,Warehousemen & Helpers, Local 270, a/w Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers of America, Ind., or anyother labor organization,astheirbargainingrepresentative.(c)Changing the wages and other working con-ditions of its employees during the pendency of anunresolved representation petition before the Na-tional Labor Relations Board.(d)Discharging or refusing to reinstate em-ployees for engaging in protected concerted orunion activities.(e) In any other manner interfering with,restraining, or coercing employees in the exerciseof their rights guaranteed in Section7 of the Act.2.Take the following affirmative action designedto effectuate the policiesof the Act:(a)Offer to its driver-salesmen listedin the Ap-pendix reinstatement to their former or substan-tially equivalent positions without prejudice to theirseniorityand other rights and privileges, andfurnish each with a helper or a new covered andlocked truckin the mannerset forth in the sectionof the Trial Examiner's Decision entitled "TheRemedy"; and make each whole for any loss of paysuffered by reason of his discharge, also in themanner set forth in said section entitled "TheRemedy."(b)Notify each of said employees listed in theAppendix if presently serving in the Armed Forcesof the United States of his right to full reinstate-ment upon application in accordance with theSelective Service Act and the Universal MilitaryTraining and Service Act, as amended, afterdischarge from the Armed Forces.(c) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll and other records necessary orhelpful in analyzing the amount of backpay dueunder the terms of this Order.(d) Post at its plant in New Orleans, Louisiana,copies of the attached notice marked "Appen-" The factsof this case strongly suggest that the helpers, an un-represented and minimum-paid group of employees, have been a principalvictim of Respondent's unlawful action But no one has pleaded their causeor sought any remedy as to them Because the issues as to them may nothave been fully litigated in this proceeding, no remedy is recommendedherein for the impact of Respondent's unfair labor practices upon them ROYAL CROWN BOTTLING CO.dix."'" Copies ofsaid notice,on forms provided bythe RegionalDirector for Region 15, after beingduly signed by Respondent's authorized representa-tive, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shallbe taken by Respon-dent toinsurethat said notices are not altered,defaced, or covered by any other material.(e)Notifythe RegionalDirector for Region 15,inwriting,within20 days from the receipt of thisDecision,whatstepsRespondent has taken tocomply herewith. "I" In the event that this Recommended Order isadopted bythe Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United StatesCourt of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order "'" In the event that this Recommended Order isadopted by the Board,this provision shall be modified to read."Notifysaid Regional Director, inwriting,within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith "APPENDIXNotice to All EmployeesPursuant to the RecommendedOrder of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional LaborRelationsAct, as amended, we herebynotify our employees that:WE WILL offer to the driver-salesmen listedbelow reinstatement to the positions held bythemon October 23, 1967, without prejudicetotheirseniorityandotherrightsandprivileges, and will furnish each either with acovered and locked truck or with a helper toassist him on his route.We will also pay eachof said driver-salesmen for wages lost since Oc-tober 24, 1967:John DunlavyA. PetersonCharles FredericJoseph SagonaEdward HarveyHarold TrahantE. G. Illg, Sr.Larry N. Wootton469D. Malter, Sr.Scott G. Arnold0. PerrilliouxRichard BonnevalWE WILL NOT coercively interrogate our em-ployees in regard to their union sympathies orvoting intentions.WE WILL NOT threaten to withhold from anyemployee a planned benefit in the event of achoice by the employees of General TruckDrivers,Chauffeurs,Warehousemen & Hel-pers, Local 270, a/w International Brotherhoodof Teamsters, Chauffeurs, Warehousemen &Helpers of America, Ind., or any other union,as their bargaining representative.WE WILL NOT change the wages or otherworking conditions of our employees duringthe pendency before the National Labor Rela-tionsBoard of unresolved representationproceedings.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed under Sec-tion 7 of the Act.DatedByALLEGHENY BEVERAGECORP. D/B/A ROYALCROWN BOTTLING CO.(Employer)(Representative) (Title)Note:We will notify the above-named em-ployees to be offered reinstatement if presentlyserving in the Armed Forces of their right to fullreinstatement upon application in accordance withthe Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, afterdischarge from theArmedForces.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions,they maycommunicate directly with the Board'sRegionalOffice,T6024FederalBuilding(Loyola), 701LoyolaAvenue,New Orleans, Louisiana 70113,Telephone527-6391.